Citation Nr: 0517737	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for sinusitis with a history of septoplasty and 
rhinitis (sinusitis).

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000, July 2001 and May 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina.  In the October 
2000 rating action, the RO denied service connection for 
bilateral hearing loss.  In the July 2001 rating action, the 
RO denied entitlement to an initial evaluation in excess of 
10 percent for right knee disability, and in the May 2002 
rating action, the RO granted service connection for 
sinusitis and assigned an initial 10 percent evaluation, 
effective February 1, 2001.  The veteran perfected a timely 
appeal of these determinations to the Board.

In January 2004, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Veterans Law Judge.

When this matter was previously before the Board in August 
2004, the Board denied the veteran's claim of entitlement to 
bilateral hearing loss and awarded him a 30 percent rating 
for his sinusitis.  In that decision, the Board also remanded 
the veteran's right knee disability claim to the RO for 
further development and adjudication.  

The veteran appealed that the Board's August 2004 decision 
insofar as it denied his claims of entitlement to service 
connection for bilateral hearing loss and to an evaluation in 
excess of 30 percent for his sinusitis to the United States 
Court of Appeals for Veterans Claims (Court), which in an 
April 2005 order, granted the parties' joint motion for 
remand, vacating the Board's August 2004 decision insofar as 
it denied service connection for bilateral hearing loss and 
to an evaluation in excess of 30 percent for sinusitis and 
remanded the case for compliance with the terms of the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board reiterates that when this matter was previously 
before the Board in August 2004, the veteran's right knee 
claim was remanded to the RO.  The claims folder does not 
reflect that the RO has completed the development ordered in 
that remand, and the Board notes that this issue remains in 
appellate status and urges that the RO expeditiously consider 
that issue.


REMAND

After a careful review of the claims folder, the Board finds 
that it has no discretion and must remand this matter in 
order to comply with the Court's April 2005 order.

With respect to the veteran's bilateral hearing loss claim, 
the parties pointed out that at the January 2004 Board 
hearing, the veteran reported that in 2002 a VA examiner 
referred him to a private audiologist, who diagnosed him as 
having hearing loss.  As such, the parties noted that because 
the report of that audiological evaluation was not in the 
claims folder, the record was incomplete.  Further, in light 
of the findings contained in the September 2000 VA 
audiological evaluation, and given the veteran's reported 
worsening of this condition, under the law, after obtaining 
that report, and after associating any other pertinent 
outstanding VA records, the Board concludes that the veteran 
must be afforded an appropriate VA examination to determine 
whether he has hearing loss for VA compensation purposes, and 
if so, the likelihood that it is related to or had its onset 
during service.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

With respect to his sinusitis claim, as the parties noted in 
their joint motion, the veteran has not been formally 
evaluated by VA since the July 2000 VA general medical 
examination.  As such, and in light of his contentions, the 
Board finds that a contemporaneous VA examination is 
necessary.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records any outstanding 
records of the veteran's treatment for 
hearing loss and/or sinusitis, dated 
since 2001.  This should specifically 
include contacting the veteran to 
determine the identity of the private 
health care provider who the veteran 
testified in January 2004 had evaluated 
him for hearing loss in 2002.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine whether he has hearing loss for 
VA compensation purposes, and if so, the 
etiology of the disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
studies, including an audiological 
evaluation, should be conducted.  
Thereafter, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran's hearing loss had 
its onset during service or is otherwise 
etiologically related to any incident of 
service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After associating any outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his sinusitis.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The examiner should 
specifically address whether the 
condition is productive of near constant 
sinusitis characterized by headaches, 
pain and tenderness of the affected 
sinus, and purulent discharge or crusting 
after repeated surgeries.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's bilateral hearing loss, 
sinusitis and right knee disability 
claims in light of all pertinent evidence 
and legal authority.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


